Exhibit 10.18 Layne Christensen CompanyLong-Term Incentive Plan Section I.Effective Date. This Layne Christensen Company Long-Term Incentive Plan (the "LTI Plan" or "Plan") is effective as of February 1, 2015.This Plan supersedes and replaces the Layne Christensen Company Long-Term Incentive Compensation Plan in effect on February 1, 2014. Section II.Purpose of Plan and plan overview. Layne Christensen Company ("Company") has created the LTI Plan to provide a general framework for the Company's Compensation Committee to use in determining annual equity incentive awards to selected employees ("Participants"). The LTI Plan is structured to provide incentive compensation in line with the Company's stated pay philosophy.Awards of equity under the LTI Plan relate to the Company's common stock ("Company Stock"), and are made pursuant to a separate, shareholder-approved Company equity plan (the "Company Equity Plan"). During the first 90 days of each fiscal year (the "Award Year") the Company's Board of Directors (the "Board") will establish an annual equity pool ("Annual Equity Pool") for the LTI Plan. The Annual Equity Pool represents the total value of awards for the Award Year to be granted to LTI Plan participants.The total value of each Annual Equity Pool is based on and expressed as a percentage of the Company's market capitalization.The Annual Equity Pool is allocated among eligible Participants based on each eligible Participant's long-term incentive target percentage ("LTI Percentage"), which is a percentage of a Participant's base salary in effect on LTI award determination date.The product of each eligible Participant's LTI Percentage and base salary is that Participant's "LTI Target Opportunity." Each eligible Participant receives a grant from the Annual Equity Pool with an approximate value equal to that Participant's LTI Target Opportunity.Such equity grant will be composed of a mix of one or more of the following equity awards, each in percentages as determined by the Committee: time-vested nonqualified stock option awards (a "Time-Vested Options"); time-vested restricted stock unit awards ("Time-Vested RSUs"); and performance-vested performance shares award ("Performance Shares"). The Committee may elect for the equity grant to not have any of one type of equity award (e.g., no Time-Vested Options) for a particular year but, collectively, the applicable Time-Vested Options, Time-Vested RSUs and Performance Shares award percentages shall total 100% of the Participant's LTI Target Opportunity and collectively, all such awards are referred to herein as the “LTI Awards.”The term “Grant” or “Granting” as used herein shall refer to the Committee’s act of issuing or Granting the LTI Awards under the Company Equity Plan. Section III.Administration. The administration of this Plan shall be established and overseen by the Compensation Committee (the "Committee") of the Board.Subject to the terms of the Company Equity Plan, the Committee, with the approval of the Board, shall have complete discretion to determine the terms of all LTI Awards, including the amount and vesting conditions thereof.LTI Percentages shall initially be determined by the Chief Executive Officer ("CEO") of the Company, recommended by the CEO to the Committee, and, if recommended and approved by the Committee, approved by the Board.The Board may accept or may elect to change any LTI Percentage for any eligible Participant.The Committee shall have full power to delegate to one or more members of senior management of the Company, or a committee thereof, all or a part of the Committee's power and authority to calculate and track actual financial performance of one or more targeted goals and validation of other non-financial measures.All audited financial results and any performance measurement related thereto will be presented to the Committee for review and approval and, if approved by the Committee, submitted for approval by the Board.Subject to the approval of the Board, the Committee shall have the full power, in its sole discretion, to interpret, construe and administer this Plan and to adopt rules and regulations relating to this Plan.Decisions made by the Board (or its designee) in good faith and in the exercise of its powers and duties hereunder shall be final and binding upon all parties concerned.No member of the Board (or its designee) shall be liable to anyone for any action taken or decision made in good faith pursuant to the power or discretion vested in such member or the Board or any designee under this Plan. SECTION IV.Eligibility. Eligibility for participation in this Plan is limited solely to those persons selected by the Committee and recommended for approval by the Board.Eligibility shall initially be limited to the Company's executives and division presidents.Selection as a Participant does not guarantee receipt of any LTI Award and participation for an Award Year does not entitle such person to be a Participant for any future Award Year.Generally, the Board shall select and designate the Participants who will be eligible for an LTI Award for a specific Award Year no later than the ninetieth (90th) day of such Award Year; provided, however, the Board may, in its sole discretion be permitted to add new Participants at any time during such Award Year. SECTION V.DETERMINATION of Annual Equity Pool. For each Award Year the Board shall establish that year's Annual Equity Pool and such Annual Equity Pool shall generally have a value equal to 2% of the Company's average market capitalization for the 30-day period ending January 31 of that Award Year.For each Award Year, the total value of LTI Awards Granted to eligible Participants (such LTI Awards' value determined pursuant to Section VII) shall not exceed the value of that Award Year's Annual Equity Pool.Advance Board approval must be obtained if LTI Awards having a value in excess of the Annual Equity Pool are to be Granted to Participants at any point during the Award Year. SECTION VI. Determination of Participant's target Lti Opportunity. Subject to and in accordance with the conditions set forth in this Section VI, for any Award Year the Board allocates the Annual Equity Pool by Granting any combination of Options, Restricted Stock and Performance Shares to selected Participants.The manner in which each Award Year's Annual Equity Pool is allocated among Participants, and thenumber of shares underlying the LTI Awards, shall be based upon each Participant's Target LTI Opportunity calculated as follows: (A)First, each Participant's LTI Percentage will be determined based on the Participant's Title and Level and as outlined in Appendix A to this Plan; and (B) Second, each Participant's LTI Target Opportunity will be determined by multiplying the Participant's LTI Percentage by the Participant's then current base salary. Notwithstanding the above, if either the Plan is revised to include additional Participants or the size of the Annual Equity Pool increases or decreases due to changes in the Company's market capitalization, and the calculated Participant LTI Target Opportunities exceed or are below the Annual Equity Pool, the Participants' LTI Percentages will be adjusted up or down to meet the Annual Equity Pool for that year. SECTION VII.Form and Timing of LTI awardS.
